Name: 81/380/Euratom: Council Decision of 19 May 1981 amending Decision 80/318/Euratom adopting a research and training programme (1979 to 1983) for the European Atomic Energy Community in the field of controlled thermonuclear fusion
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-06-06

 Avis juridique important|31981D038081/380/Euratom: Council Decision of 19 May 1981 amending Decision 80/318/Euratom adopting a research and training programme (1979 to 1983) for the European Atomic Energy Community in the field of controlled thermonuclear fusion Official Journal L 149 , 06/06/1981 P. 0032 - 0032****( 1 ) OPINION DELIVERED ON 7 MAY 1981 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 2 ) OJ NO C 331 , 17 . 12 . 1980 , P . 4 . ( 3 ) OJ NO L 72 , 18 . 3 . 1980 , P . 18 . COUNCIL DECISION OF 19 MAY 1981 AMENDING DECISION 80/318/EURATOM ADOPTING A RESEARCH AND TRAINING PROGRAMME ( 1979 TO 1983 ) FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY IN THE FIELD OF CONTROLLED THERMONUCLEAR FUSION ( 81/380/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , SUBMITTED AFTER CONSULTATION WITH THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS , BY DECISION 80/318/EURATOM ( 3 ), THE COUNCIL ADOPTED A RESEARCH AND TRAINING PROGRAMME ( 1979 TO 1983 ) IN THE FIELD OF CONTROLLED THERMONUCLEAR FUSION , IN WHICH IT FIXED THE UPPER LIMIT OF EXPENDITURE COMMITMENTS FOR THE JET PROJECT AT 145 MILLION EUROPEAN UNITS OF ACCOUNT ; WHEREAS THE MOST RECENT ANALYSES HAVE SHOWN THAT BECAUSE OF CHANGES IN ECONOMIC CONDITIONS THIS FIGURE IS NO LONGER SUFFICIENT , HAS DECIDED AS FOLLOWS : SOLE ARTICLE IN THE SECOND PARAGRAPH OF ARTICLE 2 , AND IN THE FIRST SENTENCE OF PARAGRAPH 6 OF THE ANNEX TO DECISION 80/318/EURATOM , THE AMOUNT OF 145 MILLION EUROPEAN UNITS OF ACCOUNT SHALL BE REPLACED BY THAT OF 195 MILLION ECU . DONE AT BRUSSELS , 19 MAY 1981 . FOR THE COUNCIL THE PRESIDENT D . F . VAN DER MEI